                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

KARIE RAY WILLIAMS,
                                                                MEMORANDUM DECISION
                            Plaintiff,                          & ORDER TO CURE
                                                                DEFICIENT COMPLAINT
v.

TOOELE CITY CORP. et al.,                                        Case No. 2:18-CV-740-RJS
                            Defendants.                          Chief District Judge Robert J. Shelby



         Plaintiff, Karie Ray Williams, brings this pro se civil-rights action, see 42 U.S.C.S. §

1983 (2019),1 in forma pauperis, see 28 id. § 1915. Having now screened the Complaint, (Doc.

No. 4), under its statutory review function,2 the Court orders Plaintiff to file an amended

complaint to cure deficiencies before further pursuing claims.


1
  The federal statute creating a “civil action for deprivation of rights” reads, in pertinent part:
                    Every person who, under color of any statute, ordinance, regulation, custom, or
                    usage, of any State or Territory . . ., subjects, or causes to be subjected, any
                    citizen of the United States or other person within the jurisdiction thereof to the
                    deprivation of any rights, privileges, or immunities secured by the Constitution
                    and laws, shall be liable to the party injured in an action at law, suit in equity, or
                    other proper proceeding for redress, except that in any action brought against a
                    judicial officer for an act or omission taken in such officer’s judicial capacity,
                    injunctive relief shall not be granted unless a declaratory decree was violated or
                    declaratory relief was unavailable.
42 U.S.C.S. § 1983 (2019).
2
  The screening statute reads:
                         (a) Screening.—The court shall review . . . a complaint in a civil action in
                    which a prisoner seeks redress from a governmental entity or officer or
                    employee of a governmental entity.
                         (b) Grounds for dismissal.—On review, the court shall identify cognizable
                    claims or dismiss the complaint, or any portion of the complaint, if the
                    complaint—
                                   (1) is frivolous, malicious, or fails to state a claim upon which
                              relief may be granted; or
                                   (2) seeks monetary relief from a defendant who is immune from
                              such relief.
28 U.S.C.S. § 1915A (2019).
                                COMPLAINT’S DEFICIENCIES

Complaint:

(a) does not properly affirmatively link Defendants to civil-rights violations.

(b) tries to state § 1983 claims in violation of municipal-liability doctrine (see below).

(c) improperly names Tooele County Detention Center as a § 1983 defendant, when it is not an
independent legal entity that can sue or be sued. See Burnett v. Reno County Comm’n, No. 18-
3160-SAC, 2019 U.S. Dist. LEXIS 32844, at *6 (D. Kan. Mar. 1, 2019) (“Police departments . . .
are not suable entities under § 1983, because they lack legal identities apart from the
municipality.”) (quotation marks and citations omitted); Smith v. Lawton Corr. Facility, No.
CIV-18-110-C, 2018 U.S. Dist. LEXIS 45488, at * 5 (W.D. Okla. Mar. 7, 2018) (stating
correctional facilities “not suable entities in a § 1983 action”).

(e) improperly names a prosecutor as a defendant, apparently without considering prosecutorial
immunity (see below).

(d) names some possible defendants only in the text, not in Complaint’s heading.

                                  GUIDANCE FOR PLAINTIFF

        Rule 8 of the Federal Rules of Civil Procedure requires a complaint to contain "(1) a

short and plain statement of the grounds for the court's jurisdiction . . .; (2) a short and plain

statement of the claim showing that the pleader is entitled to relief; and (3) a demand for the

relief sought." Rule 8's requirements mean to guarantee "that defendants enjoy fair notice of

what the claims against them are and the grounds upon which they rest." TV Commc'ns Network,

Inc. v ESPN, Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991).

        Pro se litigants are not excused from complying with these minimal pleading demands.

"This is so because a pro se plaintiff requires no special legal training to recount the facts

surrounding his alleged injury, and he must provide such facts if the court is to determine

whether he makes out a claim on which relief can be granted." Hall v. Bellmon, 935 F.2d 1106,




                                                                                                     2
1110 (10th Cir. 1991). Moreover, it is improper for the Court "to assume the role of advocate for

a pro se litigant." Id. Thus, the Court cannot "supply additional facts, [or] construct a legal

theory for plaintiff that assumes facts that have not been pleaded." Dunn v. White, 880 F.2d

1188, 1197 (10th Cir. 1989).

        Plaintiff should consider these general points before filing an amended complaint:

        (1) The revised complaint must stand entirely on its own and shall not refer to, or

incorporate by reference, any portion of the original complaint. See Murray v. Archambo, 132

F.3d 609, 612 (10th Cir. 1998) (stating amended complaint supersedes original). The amended

complaint may also not be added to after it is filed without moving for amendment.3

        (2) The complaint must clearly state what each defendant--typically, a named government

employee--did to violate Plaintiff's civil rights. See Bennett v. Passic, 545 F.2d 1260, 1262-63

(10th Cir. 1976) (stating personal participation of each named defendant is essential allegation in

civil-rights action). "To state a claim, a complaint must 'make clear exactly who is alleged to

have done what to whom.'" Stone v. Albert, 338 F. App’x 757, (10th Cir. 2009) (unpublished)

(emphasis in original) (quoting Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)).




3
 The rule on amending a pleading reads:
                  (a) Amendments Before Trial.
                          (1) Amending as a Matter of Course. A party may amend its pleading
                          once as a matter of course within:
                                   (A) 21 days after serving it, or
                                   (B) if the pleading is one to which a responsive pleading is
                                   required, 21 days after service of a responsive pleading or 21
                                   days after service of a motion under Rule 12(b), (e), or (f),
                                   whichever is earlier.
                          (2) Other Amendments. In all other cases, a party may amend its
                          pleadings only with the opposing party’s written consent or the court’s
                          leave. The court should freely give leave when justice so requires.
Fed. R. Civ. P. 15.



                                                                                                    3
Plaintiff should also include, as much as possible, specific dates or at least estimates of when

alleged constitutional violations occurred.

       (3) Each cause of action, together with the facts and citations that directly support it,

should be stated separately. Plaintiff should be as brief as possible while still using enough words

to fully explain the “who,” “what,” “where,” “when,” and “why” of each claim.

       (4) Plaintiff may not name an individual as a defendant based solely on his or her

supervisory position. See Mitchell v. Maynard, 80 F.2d 1433, 1441 (10th Cir. 1996) (stating

supervisory status alone does not support § 1983 liability).

       (5) Grievance denial alone with no connection to “violation of constitutional rights

alleged by plaintiff, does not establish personal participation under § 1983." Gallagher v.

Shelton, No. 09-3113, 2009 U.S. App. LEXIS 25787, at *11 (10th Cir. Nov. 24, 2009).

       (6) “No action shall be brought with respect to prison conditions under . . . Federal law,

by a prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C.S. § 1997e(a) (2019). However, Plaintiff need

not include grievance details in the complaint. Exhaustion of administrative remedies is an

affirmative defense that must be raised by Defendants. Jones v. Bock, 549 U.S. 199, 216 (2007).

                                       • Municipal Liability

       To establish liability of municipal entities, such as Tooele City, under § 1983, "a plaintiff

must show (1) the existence of a municipal custom or policy and (2) a direct causal link between

the custom or policy and the violation alleged." Jenkins v. Wood, 81 F.3d 988, 993-94 (10th Cir.

1996) (citing City of Canton v. Harris, 489 U.S. 378, 385 (1989)). Municipal entities may not be

held liable under § 1983 based on the doctrine of respondeat superior. See Cannon v. City and



                                                                                                       4
County of Denver, 998 F.2d 867, 877 (10th Cir. 1993); see also Monell v. Dep't of Soc. Servs. of

N.Y., 436 U.S. 658, 694 (1978).

        Plaintiff has not so far established a direct causal link between his alleged injuries and

any custom or policy of Tooele City. Thus, the Court concludes that Plaintiff's complaint, as it

stands, appears to fail to state claims against Tooele City.

                                          • Prosecutorial Immunity

        A prosecutor acting within the scope of his duties enjoys absolute immunity from suit

under § 1983. Imbler v. Pachtman, 424 U.S. 409, 424 (1976). The prosecutor’s acts, as alleged

by Plaintiff, appear to relate to advocacy before the court. The defendant therefore may be

entitled to absolute prosecutorial immunity from this lawsuit.

                               MOTION TO APPOINT COUNSEL

        The Court now addresses Plaintiff's motion for the Court to ask pro bono counsel to

represent Plaintiff. Plaintiff has no constitutional right to counsel. See Carper v. Deland, 54 F.3d

613, 616 (10th Cir. 1995); Bee v. Utah State Prison, 823 F.2d 397, 399 (10th Cir. 1987).

However, the Court may in its discretion appoint counsel for indigent plaintiffs. See 28 U.S.C.S.

§ 1915(e)(1) (2018); Carper, 54 F.3d at 617; Williams v. Meese, 926 F.2d 994, 996 (10th Cir.

1991). Plaintiff bears the burden of convincing the Court that Plaintiff’s claim has enough merit

to warrant appointment of counsel. McCarthy v. Weinberg, 753 F.2d 836, 838 (10th Cir. 1985).

        In deciding whether to ask counsel to represent Plaintiff free of charge, this Court

considers a variety of factors, like “'the merits of the litigant's claims, the nature of the factual

issues raised in the claims, the litigant's ability to present his claims, and the complexity of the

legal issues raised by the claims.'" Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)



                                                                                                        5
(quoting Williams, 926 F.2d at 996); accord McCarthy, 753 F.2d at 838-39. Considering the

above factors, the Court concludes here that, at this time, Plaintiff's claims may not be colorable,

the issues in this case are not complex, and Plaintiff is not at this time too incapacitated or unable

to adequately function in pursuing this matter. Thus, the Court denies for now Plaintiff's motions

for appointed counsel.

                                              ORDER

       IT IS HEREBY ORDERED that:

(1) Plaintiff must within thirty days cure the Complaint’s deficiencies noted above by filing a

document entitled, “Amended Complaint.”

(2) The Clerk's Office shall mail Plaintiff the Pro Se Litigant Guide with a blank-form civil-

rights complaint which Plaintiff must use if Plaintiff wishes to pursue an amended complaint.

(3) If Plaintiff fails to timely cure the above deficiencies according to this Order's instructions,

this action will be dismissed without further notice.

(4) Plaintiff shall not try to serve Amended Complaint on Defendants; instead the Court will

perform its screening function and determine itself whether the amended complaint warrants

service. No further motion for service of process is needed. See 28 U.S.C.S. § 1915(d) (2019)

(“The officers of the court shall issue and serve all process, and perform all duties in [in forma

pauperis] cases.”).

(5) Plaintiff's motion for appointed counsel is DENIED, (see Doc. No. 6); however, if, after the

case develops further, it appears that counsel may be needed or of specific help, the Court will

ask an attorney to appear pro bono on Plaintiff's behalf.




                                                                                                       6
(6) Plaintiff’s motion for service of process is DENIED. (Doc. No. 5.) There is no valid

complaint on file as of this Order.

       DATED this 28th day of May, 2019.

                                             BY THE COURT:



                                             CHIEF JUDGE ROBERT J. SHELBY
                                             United States District Court




                                                                                           7
